Citation Nr: 1423619	
Decision Date: 05/23/14    Archive Date: 05/29/14

DOCKET NO.  12-10 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for low back strain. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. J. Tang, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1991 to November 1991 and from September 2004 to January 2005.  The Veteran has also served during periods of inactive duty for training, to include on November 18, 2006.  
	
This case is before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) in St. Paul, Minnesota.  

All documents on the Virtual VA paperless claims processing system and the Veterans Benefits Management System have been reviewed and considered.  The Veteran testified at a November 2013 Board hearing before the undersigned Veterans Law Judge, and the transcript of this hearing has been associated on Virtual VA.


FINDING OF FACT

The Veteran has a current low back disability that is related to an injury that happened in the line of duty during a period of inactive duty for training in the Air National Guard.


CONCLUSION OF LAW

A low back disability resulted from an injury incurred in the line of duty in the active air service, and service connection is warranted.  38 U.S.C.A. §§ 101, 1110, 5107 (West 2013); 38 C.F.R. §§ 3.6, 3.102, 3.303 (2013).  



	

REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Because the Veteran's claim on appeal is granted, as discussed below, any error as to the duty to notify and assist is harmless error.   

Service Connection

A veteran is entitled to VA disability compensation for service connection if the facts establish that a disability resulted from disease or personal injury incurred in the line of duty or for aggravation of a preexisting injury in the active military, naval or air service.  38 U.S.C.A. § 1110 (West 2013); 38 C.F.R. § 3.303(a) (2013).  

"Active military, naval or air service" includes periods of inactive duty for training (INACDUTRA), during which an injury was incurred or aggravated in the line of duty.  See 38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6.  The August 2011 Report of Investigation shows that the Veteran sustained a low back injury in the line of duty on November 18, 2006 while serving during a period of INACDUTRA in the Air National Guard.  Therefore, the Veteran incurred an injury during active air service and is entitled to veteran status.  See 38 U.S.C.A. §§ 101(10), (23); 38 C.F.R. §§ 3.1(d), 3.6(d).  

Generally, to establish entitlement to service connection, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The evidence shows that the Veteran has a current low back disability, diagnosed as low back strain.  See e.g., October 2013 private opinion by Dr. A. H.  The evidence also shows that the Veteran sustained a low back injury in service.  See August 2011 Report of Investigation; see also January 2011 statement by J. B.  Therefore, the first and second Shedden elements, a present disability and an in-service incurrence or aggravation of a disease or injury, are met.  

Finally, the evidence also shows that the Veteran's current low back disability is related to the in-service low back injury.  The Board acknowledges that the Veteran was afforded a VA examination in March 2012, and the VA examiner opined that the Veteran's current low back disability is not related to the November 2006 in-service low back injury.  In March 2012, the VA examiner diagnosed the Veteran with low back strain, resolved.  On examination, the examiner noted that the Veteran was tender to palpation on the mid-thoracic region.  The examiner stated that this is evidence of acute injury of the soft tissue as opposed to an old injury.  The examiner also noted that there is no documentation of treatment during and after discharge from service.  Then, in a December 2012 addendum opinion, the examiner stated that the in-service lumbar strain resolved in November 2006 and December 2006.  The VA examiner noted that the Veteran has had multiple intervening, interceding injuries to the low back since the original injury, and therefore the Veteran's current low back condition is more likely than not caused by those intervening events as the incident in 2006 was treated and resolved.

The Board finds the March 2012 and December 2012 VA opinions to be of little probative value.  First, the VA examiner does not adequately explain why the Veteran's lumbar strain resolved in November 2006 and December 2006.  The examiner addressed only the mid-thoracic region in his rationale that the old injury did not cause the Veteran's current low back disability.  Further, the VA opinion is inconsistent with the evidence of record.  Though private treatment records from Dr. A. H. from November 2006 to December 2006 do show some improvement in Veteran's lower back pain and stiffness, the lay and medical evidence do not show that November 2006 low back injury fully resolved.  See e.g., November 2013 Board hearing transcript at p. 6.  Second, the opinion is internally inconsistent, as the examiner first states that there is no documentation of treatment of the low back during and after discharge, and then he specifically addresses treatment since service.  Further, the record clearly establishes that the Veteran has received on-going treatment for low back symptoms since the November 2006 in-service injury.  See e.g., private treatment records from Shakopee Clinic from October 2007 to February 2010; private treatment records from Dr. A. H. from November 2006 to April 2007.  For these reasons, the Board finds the VA examiner's opinion to be of little probative value.

On the other hand, the Board finds the October 2013 private opinion by Dr. A. H. to be of significant probative value, as Dr. A. H. has treated the Veteran since the in-service injury in November 2006, and her opinion is supported by thorough rationale and a review of the Veteran's history.  Thus, Dr. A. H.'s opinion outweighs the VA examiner's opinion.  Dr. A. H. noted that in her most recent examination of the Veteran in September 2013, the examination findings were essentially identical to his prior exam in March 2013 and his initial exam in November 2006.  Dr. A. H. stated, "While [the Veteran] has responded well to conservative care, it is quite common for a person who has sustained a moderate back injury to be prone to recurrent exacerbations at that location, particularly with similar modes of onset."  Dr. A. H. acknowledged that the Veteran has a tendency to re-injury his low back and addressed episodes of low back injury since the November 2006 in-service injury.  Dr. A. H. then opined that the Veteran's "subsequent episodes of low back strain, which frequently included sciatica, similar to the initial episode, are as likely as not related, at least in part, to his initial injury on November 18, 2006, which seems to have predisposed him to re-injury."  Thus, Dr. A. H.'s October 2013 private opinion supports a finding that the Veteran's current low back disability is related to the in-service injury.  

The Board does not doubt that the Veteran has sustained low back injuries since the November 2006 injury.  However, service connection does not require that the sole etiology of a disability be service-related.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Therefore, in light of the October 2013 private opinion by Dr. A. H. and the fact that the Veteran has continued to receive treatment for low back symptoms since the November 2006 injury, the Board finds that the Veteran's current low back injury is etiologically related to the in-service low back injury.  Accordingly, the third Shedden element, a causal relationship between the present disability and the disease or injury incurred or aggravated during service, is met.

For these reasons, the evidence shows that the Veteran has a low back disability that resulted from an injury incurred in the line of duty in the active air service, and service connection is therefore warranted.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  


ORDER

Entitlement to service connection for low back strain is granted. 




____________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


